Mr. Chief Justice Waite
delivered the opinion of the court. .
A failure to annex to or return with a writ of error an assignment of errors, as required by. sect. 997 of the Revised Statutes, is no ground for dismissal for want of jurisdiction. If an assignment is filed in accordance with the requirements of par. 4, Rule 21, it will ordinarily be enough.
There is not in this case such a color of right to a dismissal as to make it proper for us to consider the motion to affirm. Whitney v. Cook, 99 U. S. 607.

Motions denied.